           Case 19-30803             Doc 2        Filed 03/19/19          Entered 03/19/19 15:38:38                 Desc Main
                                                     Document             Page 1 of 5

Local Form 3015-1 (12/17)

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA
                                                   ST. PAUL DIVISION

In re:    James David Nading                                                       Case No.
          Michelle Raye Nading
                                                                                   CHAPTER 13 PLAN              Modified

Debtor.                                                                            Dated:        3/19/2019

In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY INTEREST
AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the plan includes each of the
following items:

 1.1       A limit on the amount of a secured claim based on a valuation of the collateral for               Included      Not Included
           the claim, set out in Parts 9 or 17

 1.2       Avoidance of a security interest or lien, set out in Part 17                                      Included      Not Included

 1.3       Nonstandard provisions, set out in Part 17                                                        Included      Not Included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE:
 2.1       As of the date of this plan, the debtor has paid the trustee _______________.
                                                                              $0.00

 2.2       After the date of this plan, the debtor will pay the trustee          $1,300.00            per month for          60
           months beginning in _______________
                                           April        (mo.) of __________
                                                                      2019 (yr.) for a total of _______________
                                                                                                     $78,000.00
           The initial plan payment is due not later than 30 days after the order for relief.

 2.3       The minimum plan length is          36 months     or        60 months
           from the date of the initial plan payment unless all allowed claims are paid in a shorter time.

 2.4       The debtor will also pay the trustee




 2.5       The debtor will pay the trustee a total of _______________
                                                          $78,000.00  [lines 2.1 + 2.2 + 2.4].


Part 3. PAYMENTS BY TRUSTEE:
The Trustee will pay from available funds only creditors for which proofs of claim have been filed. The trustee may collect a fee of
up to 10% of plan payments, or        $7,800.00       [line 2.5 x .10]

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)):
The trustee will promptly pay from available funds adequate protection payments to creditors holding allowed claims secured by
personal property, according to the following schedule, beginning in month one (1).

                                                                                            Monthly           Number of       Total
                                           Creditor                                         payment           payments      payments

         TOTAL                                                                                                                     $0.00




Case Number:                                                        Page 1
          Case 19-30803              Doc 2        Filed 03/19/19        Entered 03/19/19 15:38:38               Desc Main
                                                     Document           Page 2 of 5

Local Form 3015-1 (12/17)

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365):
The debtor assumes the following executory contracts or unexpired leases. Debtor will pay directly to creditors all payments that
come due after the date the petition was filed. Cure provisions, if any, are set forth in Part 8.

                                    Creditor                                                Description of Property

Part 6. CLAIMS NOT IN DEFAULT:
Payments on the following claims are current and the debtor will pay directly to creditors all payments that come due after the
date the petition was filed. The creditors will retain liens, if any.

                                    Creditor                                                Description of property
6.1 Bank of Zumbrota                                                    2007 Chevy Impala
6.2 Bank of Zumbrota                                                    2010 Buick Encave
6.3 Bank of Zumbrota                                                    2008 Polaris Ranger
6.4 LAKEVIEW                                                            Homestead
6.5 NSP Credit Union                                                    2003 Chevy Silverado
6.6 NSP Credit Union                                                    2006 Lund 1660 Classic with Trailer

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)):
The trustee will cure payment defaults on the following claims secured only by a security interest in real property that is the
debtor's principal residence. The debtor will pay directly to creditors all payments that come due after the date the petition was
filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.

                         Creditor                        Amount of         Monthly         Beginning     Number of     Total payments
                                                          default          payment        in month #     payments

      TOTAL                                                                                                                        $0.00
Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND § 1322(e)):
The trustee will cure payment defaults on the following claims as set forth below. The debtor will pay directly to creditors all
payments that come due after the date the petition was filed. The creditors will retain liens, if any. All following entries are
estimates, except for interest rate.

                                               Amount       Interest        Monthly        Beginning       Number
                 Creditor                        of            rate         payment           in             of        Total payments
                                               default       (if any)                       month #       payments

      TOTAL                                                                                                                        $0.00




Case Number:                                                     Page 2
          Case 19-30803             Doc 2        Filed 03/19/19          Entered 03/19/19 15:38:38                    Desc Main
                                                    Document             Page 3 of 5

Local Form 3015-1 (12/17)

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION ("CRAMDOWN") PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in this Part control over any contrary amounts except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the "Total Payments" column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier
of the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor's discharge, and if this case
is dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent
recognized by applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after confirmation,
the amount listed in this Part as a creditor's secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation
of the plan is a determination of the creditor's allowed secured claim. For secured claims of governmental units, unless
otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c)
controls over any contrary amount.
                                                       Begin-                                                     +
                                                        ning                      x                            Adq.
                                                         in                      Num           =                Pro.
          Creditor /         Secured           Int.    month       Monthly        of          Plan              from            Total
        Claim amount          claim           rate        #        payment       pmts.        pmts.            Part 4         payments

      TOTAL                                                                                                                            $0.00
Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION ("CRAMDOWN") (§ 1325(a))
(910 vehicles and other things of value) (allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for
interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910
claims in default are addressed in Part 8.
                                                       Begin-                                                     +
                                                        ning                      x                            Adq.
                                                         in                      Num           =                Pro.
                               Claim           Int.    month       Monthly        of          Plan              from            Total
           Creditor           amount          rate        #        payment       pmts       payments           Part 4         payments

      TOTAL                                                                                                                            $0.00
Part 11. PRIORITY CLAIMS (not including claims under Part 12):
The trustee will pay in full all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The amounts
listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                              Beginning         x
                                                          Estimated           Monthly            in          Number of           Total
                         Creditor                           Claim             payment          month #       payments          payments
11.1 Halverson Law Office                                    $2,160.00          Pro-Rata           1             12              $2,160.00
11.2 Internal Revenue Service - CIO                          $7,186.00          Pro-Rata           1             12              $7,186.00
11.3 Minnesota Department of Revenue                         $3,876.00          Pro-Rata           1             12              $3,876.00

      TOTAL                                                                                                                     $13,222.00
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS:
The trustee will pay in full all domestic support obligation claims entitled to priority under § 507(a)(1), including the following.
The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                              Beginning         x
                                                          Estimated           Monthly            in          Number of           Total
                         Creditor                           Claim             payment          month #       payments          payments

      TOTAL                                                                                                                            $0.00




Case Number:                                                       Page 3
           Case 19-30803           Doc 2       Filed 03/19/19          Entered 03/19/19 15:38:38                 Desc Main
                                                  Document             Page 4 of 5

Local Form 3015-1 (12/17)

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS:
In addition to the class of unsecured claims specified in Part 14, there shall be separate classes of non-priority unsecured claims
described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.

                                                                     Interest                  Beginning      Number
                                                     Estimated          rate      Monthly         in            of            Total
                       Creditor                        claim          (if any)    payment       month #      payments       payments

        TOTAL                                                                                                                      $0.00
Part 14. TIMELY FILED UNSECURED CLAIMS:
The trustee will pay holders of non-priority unsecured claims for which proofs of claim were timely filed the balance of all
payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately
    $56,978.00        [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].

 14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are _______________
                                                                                                             $0.00

 14.2     The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are _____________
                                                                                                                   $57,783.59

 14.3     Total estimated unsecured claims are _______________
                                                    $57,783.59 [lines 14.1 + 14.2]


Part 15. TARDILY-FILED UNSECURED CLAIMS:
All money paid by the debtor to the trustee under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13
and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY:
The debtor has surrendered or will surrender the following property to the creditor. The debtor requests that the stays §§362(a)
and §§1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.

                                  Creditor                                                   Description of property

Part 17. NONSTANDARD PROVISIONS:
The Trustee may distribute additional sums not expressly provided for herein at the trustee's discretion. Any nonstandard
provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void.
Any request by the debtor to modify a claim secured only by a security interest in real property that is the debtor's principal
residence must be listed in this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to
Local Rule 3012-1(a).

17.1     FULL PAY
         Subject to the providions above the plan will pay all allowed claims.
17.2     TAX REFUNDS
         Debtor(s) shall also promptly report to the Trustee the receipt of all state and federal tax refunds for the duratiion
         of this case Chapter 13 case and shall be entitled to retain the first $1,200.00 or $2.000.00 if filing jointly plus any
         earned income credit (EIC) and any additional child tax credit every year. Any remaining amounts shall be turned
         over to the Chapter 13 Trustee as additional plan payments.
17.3     MORTGAGE SERVICE
         The motgagor shall provide routine billing, payment, and processing services to debtor to facillitate regular
         monthly payments on the portion of the mortgage that will be serviced by the debtor.




Case Number:                                                     Page 4
           Case 19-30803           Doc 2        Filed 03/19/19        Entered 03/19/19 15:38:38                   Desc Main
                                                   Document           Page 5 of 5

Local Form 3015-1 (12/17)


SUMMARY OF PAYMENTS:

                                   Class of payment                                                     Amount to be paid
 Payments by trustee [Part 3]                                                                                $7,800.00

 Home mortgages in default [Part 7]                                                                              $0.00

 Claims in default [Part 8]                                                                                      $0.00

 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                    $0.00
 Secured claims excluded from § 506 [Part 10]                                                                    $0.00

 Priority claims [Part 11]                                                                                  $13,222.00

 Domestic support obligation claims [Part 12]                                                                    $0.00
 Separate classes of unsecured claims [Part 13]                                                                  $0.00

 Timely filed unsecured claims [Part 14]                                                                    $56,978.00
 TOTAL (must equal line 2.5)                                                                                $78,000.00



 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as placed in Part 17.

 Signed:                                                                 Debtor 1 signed:

  /s/ Mark C. Halverson                                                   /s/ James David Nading


 Attorney for debtor or debtor if pro se                                 Debtor 2 signed (if joint case):

                                                                          /s/ Michelle Raye Nading




Case Number:                                                    Page 5
